        Case 7:19-cv-05387-PMH Document 108 Filed 04/06/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JINGYU CHEN,
                          Plaintiff,                         ORDER

                    -against-                                19-CV-05387 (PMH)
YONG ZHAO CAI, et al.,
                          Defendants.


PHILIP M. HALPERN, United States District Judge:

       Defendants, The Eastern US Buddha’s Study (Falun Dafa) Association, Inc., Friends of

Falun Gong, Inc., International Falun Dafa Association, Inc., New York Falun Dafa Association

Corp., NY Metropolitan Falun Dafa Association, Inc., Falun Gong Club of Orange County, Inc.,

Falun Dafa Information Center, Inc., and Upstate New York Falun Dafa Association, Inc.

(collectively, “Corporate Defendants”), move for reconsideration of the Court’s January 12, 2021

Order. (Doc. 87; see also Doc. 88; Doc. 89). The January 12, 2021 Order directed, inter alia, that

Plaintiff “streamline[] and simplif[y]” her Amended Complaint—which spanned 76 pages and

almost 500 paragraphs—and file a Second Amended Complaint. (Doc. 86 ¶ 2). By operation of

the January 12, 2021 Order, the Corporate Defendants’ motion to dismiss the Amended Complaint

was denied without prejudice. (Id. ¶ 4). The motion for reconsideration is unopposed.1

       Under Federal Rule of Civil Procedure 15(a)(2), where—as here—an amendment is not

permitted as of right, “a party may amend its pleading only with the opposing party’s written

consent or the court’s leave. The court should freely give leave when justice so requires.” Deciding


1
  The Second Amended Complaint was filed on February 2, 2021. (Doc. 93). Defendant Kim K. Cheung
(“Cheung”), and Defendants Qian Y. Cai, Yong Zhao Cai, and Jian Li filed Answers to the Second
Amended Complaint. (Doc. 94; Doc. 99). The Corporate Defendants have sought leave to move to dismiss
the Second Amended Complaint; the Court has scheduled a pre-motion conference for April 15, 2021 at
2:00 p.m. to discuss the anticipated motion. (Doc. 107).
          Case 7:19-cv-05387-PMH Document 108 Filed 04/06/21 Page 2 of 2




whether to permit a party to amend a pleading is an issue within the Court’s discretion. Grace v.

Rosenstock, 228 F.3d 40, 56 (2d Cir. 2000). As the Federal Rules of Civil Procedure must “be

construed, administered, and employed by the court and the parties to secure the just, speedy, and

inexpensive determination of every action and proceeding,” Fed. R. Civ. P. 1, the Court concludes

that directing the filing of the Second Amended Complaint was proper in this case.

         Based upon the foregoing, the motion for reconsideration is DENIED. The Clerk of the

Court is respectfully directed to terminate the motion sequence pending at Doc. 87 and to mail a

copy of this Order to Cheung at the address provided in the associated Notice of Appearance (Doc.

67). Plaintiff is also directed to mail a copy of this Order to Cheung and to file proof of such service

on the docket by April 7, 2021 at 5:00 p.m.

                                                    SO ORDERED:

Dated:    White Plains, New York
          April 6, 2021

                                                   PHILIP M. HALPERN
                                                   United States District Judge




                                                   2
